Title: To Benjamin Franklin from Thomas Collinson, 12 November 1783
From: Collinson, Thomas
To: Franklin, Benjamin


          
            Southgate. Middlesex Nov. 12th— 1783—
            My dear Friend,
          
          At length the lenient hand of Time, hath in part effected, what was refused to Philosephy and Reason; I therefore find myself enabled to indulge my Wish of addressg. a Line to you; affectionately to inquire after your Welfare, both in Body and Mind— This I cannot well do, to so particular a Friend, without touching on my late Calamities; but as such Subjects are never agreeable; I will be as brief as possible— The Seeds of that Harvest of Sorrow, which I have lived to reap, were not sown by myself— On the Decease of my Partner and Brother in law, J B, I found, when his Papers came into my Hands; that by his easy Belief, and deficiency in those Abilities and Knowledge of Mankind, which were so conspicuous in his Father; he had involved Affairs so deeply—that tho’ I did not despair; yet I trembled, when I beheld it. The Times that succeeded were remarkably Adverse to the Banking Business— Money became very scarce—its high Value induced every Body to employ it; at large Interest in Discounts, Loans and other Governmt. Securities— Under these additional Disadvantages and Pressures; the House, consisting of myself, and my Nephew Tritton, still subsisted, and from our constant Attendance, and unremitting Exertions, we flattered ourselves, that gradually all Difficulties

would be finally surmounted—but, alas! the sudden Demands for Money, for the then New Loan—where so great; that in the [sh]ort Space of two Days; the Cash of the House sunk so rapidly—that we almost lost all Spirit and Courage. However we thought it our Duty, as well as our Interest; to continue the House if possible— Accordingly, we made one great Effort; on which we had plac’d no inconsiderable Reliance; but which was only adviseable from the suddenness of the Emergency— We convened late at Night such Bankers, as could immediately be found in the City—and made known to them our Situation— They replied; that for the Support of Publick Credit; for their own sakes, and for ours, they truly wished to support us—but, that they perceiv’d no small Sum could do us any service; and that the Times did not render it prudent to advance a very large one— This fatal Moment was decisive— All our Hopes immediately vanish’d— Therefore (that all our Connections might fare alike) we came to the afflicting Conclusion, not to open the Bank next Morning; either to receive, or pay— A Week, or even four Days, before this dreadful Night, we did not see any Reason, why we should be compelld to stop more than we had done at any other Period for a Year before. The Event, tho with Pain I contemplate it, as a Loss to many; has fallen with the most ruinous Force on myself— I have worse than fruitlessly consumed sixteen Yeats of my Life, and by coming into the House, have lost all my own private Fortune, towards Thirty Thousand Pounds, besides Twenty Thousand Pounds more the House owed me, on my Partnership Claim; so that, at five and fifty, after handling Millions; I found myself strippd of every thing—had no Provision for my Wife & Son, but what I now owe to the Humanity and Liberality of my Friends—just sufficient to enable me to live in a small but decent House in the Village from whence this is written; I mean not however to convey to my Friend an Idea, that I am destitute of every Consolation,

since I have not lost in my present Situation, those wise and virtuous Friends which form so considerable a Part of my Happiness in the midst of my apparent Prosperity; they kindly visit me here; as all the best Families do around us— This Testimony of the Worlds Discrimination between Misfortune, and intentional Evil, affords me no small Comfort; and the more so—as my own Conscience acquits me of ever forming any Design to injure any Man— Pardon this Detail; it will never be repeated.
          By residing in the Country I now sit down at the George and Vulture only as I happen to be occasionally in Town, and from having spent great part of the Summer amongst my old Banking-Connections at Bath and Bristol I am not furnished with any new philosophical Subject meriting your Notice—except one derived from your Letter to Sr Jos. Banks on the Air Balloons—which a Friend of mine had the pleasure of hearing read at the R. S last Thursday—several Experiments of the like nature are making here—tho’ they are checked a little by the cui bono?— A Consideration which (in my Opinion) ought not to have so much force, as is frequently given to it. Who for Instance, who first observ’d the Magnet attract Iron, could foresee that so simple an Effect—would lead us to discover new Worlds.
          Your friend Mitchell has I hear, succeeded at length, in his large Speculum—and I weekly expect a Letter with Particulars— Herschell has also effected one, I apprehend about 2 feet diamr. and intends proceeding from larger to larger— When I paid him a Visit and lodged at his House at Datchet last Spring, he shew’d me the Mould for casting one, I think of 38 ins. diamr, but having mislaid the Memorandum of it, am not quite

certain. By this means we may reasonably hope that a sufficient quantity of Light will be gained to sustain a distinct magnifying Power of 2. or even 3000; perhaps more—since it is possible to see with Herschell’s 6000. As several of the Stars, which I look’d at thro’ his largest Telescope, illuminated the Tube with such vivid azure, topaz, and garnet colour’d Rays; I suggested to him, whether it might not be worth while to make some Experiments on them with the Prism, and [see?] whether he could not analyze the Light of those distant Suns, [as?] we do that of ours—some new Colours perhaps might arise; [at worst?] it might be discover’d whether the Stars afford the same original Colours as our Sun—whether aranged in the like Order &— Indeed Light is of so wonderful a nature, that I have ever most earnestly wish’d to make further Discoveries; for I well recollect what you once said to me, “That there was nothing in which you was more in the Dark about; than Light”— My long Absence from Town renders me a Stranger to what Hers[chell] has done in this affair—and also whether it is settled, that the [per]iodical Occulation of Algol, is occasioned by a [large?] Spot on its Surface, or by a large Planet revolving round it. [Torn: word or words missing] his attempt to determine whether the fix’d Stars have any observable Parallax—ingenious as his Method is—it must require much Time.
          Now my worthy Friend; if such a Writer as Horace could say he sinned against the Publick-Weal by the Length of his Address to [Mae]cenas; what is to become of me?— However I cannot avoid adding, that I have had the Satisfaction of hearing of your Welfare from Time to Time by our worthy and mutual Friend D Barclay; and am likely to have further opportunities this Winter of having that Satisfaction repeated in my

morning visits to Sr Jo. Banks, who kindly lamenting to me, that my select & valuable Library, consisting of more than eight Thousand Vols. was now [Sc]atterd abroad; most genteely and liberally invited me to use his, as my own, to be equally open to me, whether he was in Town or out—
          When I consider the weighty and important Affairs that daily solicit your Attention, I can scarce venture to indulge myself in the Hope of being favourd with a Line from you—yet knowing your long & steady Friendship to my Family & to myself, I am unwilling utterly to despair; and therefore have added such an Address at Foot, as will find its way to the Habitation of your ever faithful and truly affectionate Friend—
          
            Thos. Collinson.
          
          
            P.S. Since our Calamities my late Partner, my Nephew Tritton, has been taken into Partnership into the very respectable House of Messrs. Barclay, Bevan & Co. Bankers in Lombard Street; and a few months since, has married our Frd. D. Barclay’s Neice, the eldest Daughter of his Brother Jno. Barclay— Therefore any Letter directed to that House, for me, will be taken all due Care of—
          
         
          Addressed: Pour son Excellence / Monr. le Docteur Franklin / a Passy / pres Paris.
        